Per Curiam:

The petition charges that from July 1, 1911, until August 3, 1911, Marion Aimone, his son, and his wife maintained a common nuisance upon premises owned'by the defendants, Lorenzo Peréllo and James Depoli, who knowingly permitted their property *792to be devoted to unlawful purposes. The answer merely shows an injunction against Perello and Depoli affecting the same premises, granted on October 4,1909. On the face of the pleadings, the parties and the offenses involved in the two suits are different, and consequently the demurrer to the answer should have been sustained. {The State v. Kaemmerling, 83 Kan. 383, 111 Pac. 443.)
The; judgment of the district court is reversed and the cause is remanded for further proceedings.